UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            2/5/2020
 Jazalee Sircus,

                                   Plaintiff,
                                                               1:18-cv-05287 (SDA)
                    -against-
                                                               ORDER OF DISMISSAL
 TJW Family Foods LLC d/b/a JoJo’s
 Philosophy and Bleecker Village LLC,

                                  Defendants.



STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       It having been reported to this Court that this case has been settled, it is hereby ORDERED

that the above-captioned action is discontinued without costs to any party and without prejudice

to restoring the action to this Court’s docket if the application to restore the action is made within

thirty (30) days.

SO ORDERED.

DATED:         New York, New York
               February 5, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
